Filed 4/26/22 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




 THE PEOPLE,                                                                                   C091865

                    Plaintiff and Respondent,                                     (Super. Ct. No. CH036654)

           v.

 JOEL LEE WILLIAMS,

                    Defendant and Appellant.




         A jury found defendant Joel Lee Williams guilty of a single count of possession of
a weapon by an inmate and the trial court found true an allegation defendant had received
a prior strike conviction. On appeal, defendant contends the trial court abused its
discretion when it denied his request to strike the prior strike conviction under Penal




                                                             1
Code section 13851 and People v. Superior Court (Romero) (1996) 13 Cal.4th 497
(Romero). We will affirm the judgment.
                                      BACKGROUND
        The prosecution charged defendant with one count of possession of a weapon by
an inmate. (§ 4502, subd. (a).) The prosecution also alleged defendant had a prior strike
conviction (§ 667, subds. (b)-(i)) for a 2007 burglary conviction.
        At trial, a correctional officer testified he searched defendant’s cell. During the
search, he and another officer found three sharpened pieces of metal concealed in
defendant’s typewriter. The officer explained inmates typically sharpen metal objects to
use as weapons that can injure or kill staff or other inmates. Another officer opined the
items found in defendant’s typewriter had been sharpened to use as weapons. Defendant
testified there were no weapons in his typewriter and that the weapons had been planted.
        Defendant admitted the prior strike conviction allegation. The jury then found
him guilty of the weapon possession count. Before sentencing, defendant filed a motion
asking the trial court to strike his prior strike conviction. In the motion, defendant argued
the current offense was “not violent or life-threatening,” defendant’s sentence would be
“unduly harsh” with the prior strike, and defendant had been “respectful to the Court and
cooperative with the security detail during trial.”
        At the sentencing hearing, the trial court indicated it had considered granting the
motion and imposing the midterm sentence of three years or denying the motion and
imposing the lower term of two years, doubled by the prior strike, for a four-year
sentence. The prosecution argued defendant’s 2007 conviction involved “fairly serious
crimes,” including burglary, robbery, and assault, as well as weapon enhancements.
Moreover, as an inmate, defendant should have had a general disincentive to commit




1   Undesignated statutory references are to the Penal Code.

                                               2
further crimes, but still committed the current offense. Finally, weapon possession in
prison is a serious crime because it contributes to violence. The prosecution asked the
court to deny the motion and impose the midterm sentence. Defendant responded that he
was not a violent person and there was not a weapon in the typewriter.
       The trial court explained it had reviewed defendant’s motion, as well as the
probation report in the case. The court then denied the motion, saying, “I am going to
deny the Romero motion, taking into consideration, the seriousness of having a weapon
and for our purposes, I must follow what the jury concluded and I will follow what the
jury concluded.” The court acknowledged defendant had conducted himself well in court
and noted the lack of handles on the weapons indicated defendant had not had immediate
plans to use them. The court also observed defendant’s prior strike conviction had
occurred 13 years ago. The court then imposed the lower term of two years, doubled for
the prior strike, for a total of four years.
                                         DISCUSSION
       Defendant contends the trial court abused its discretion when it denied his Romero
motion because “the facts on the record substantially were in appellant’s favor and no
reasonable person could agree with the trial court’s decision.” We disagree.
       Trial courts have wide discretion to determine whether to strike a prior strike
under Romero and must decide “whether, in light of the nature and circumstances of his
[or her] present felonies and prior serious and/or violent felony convictions, and the
particulars of his [or her] background, character, and prospects, the defendant may be
deemed outside the [three strikes] scheme’s spirit, in whole or in part, and hence should
be treated as though he [or she] had not previously been convicted of one or more serious
and/or violent felonies.” (People v. Williams (1998) 17 Cal.4th 148, 161.) We review
the decision to deny a motion to dismiss a prior strike for an abuse of discretion.
(People v. Carmony (2004) 33 Cal.4th 367, 371, 375 (Carmony).)



                                               3
       As our high court explained in Carmony, “In reviewing for abuse of discretion, we
are guided by two fundamental precepts. First, ‘ “[t]he burden is on the party attacking
the sentence to clearly show that the sentencing decision was irrational or arbitrary.
[Citation.] In the absence of such a showing, the trial court is presumed to have acted to
achieve legitimate sentencing objectives, and its discretionary determination to impose a
particular sentence will not be set aside on review.” ’ [Citations.] Second, a ‘ “decision
will not be reversed merely because reasonable people might disagree. ‘An appellate
tribunal is neither authorized nor warranted in substituting its judgment for the judgment
of the trial judge.’ ” ’ [Citations.] Taken together, these precepts establish that a trial
court does not abuse its discretion unless its decision is so irrational or arbitrary that no
reasonable person could agree with it.” (Carmony, supra, 33 Cal.4th at pp. 376-377.)
       We are also mindful that “the three strikes law not only establishes a sentencing
norm, it carefully circumscribes the trial court’s power to depart from this norm and
requires the court to explicitly justify its decision to do so. In doing so, the law creates a
strong presumption that any sentence that conforms to these sentencing norms is both
rational and proper. [¶] In light of this presumption, a trial court will only abuse its
discretion in failing to strike a prior felony conviction allegation in limited circumstances.
For example, an abuse of discretion occurs where the trial court was not ‘aware of its
discretion’ to dismiss [citation], or where the court considered impermissible factors in
declining to dismiss [citation].” (Carmony, supra, 33 Cal.4th at p. 378.) Where the trial
court, aware of its discretion, “ ‘balanced the relevant facts and reached an impartial
decision in conformity with the spirit of the law, we shall affirm the trial court’s ruling,
even if we might have ruled differently in the first instance’ [citation].” (Ibid.)
       Here, the trial court was aware of its discretion to strike the prior conviction and
considered how such a decision could factor into its sentencing scheme. It reviewed and
considered defendant’s moving papers, which discussed many of the factors defendant
now raises, including the nature of the current offense, the length of his sentence, and his

                                               4
good behavior in the courtroom. The court also reviewed the probation report, which
detailed defendant’s criminal history.2 And, as defendant acknowledges, the court noted
the age of defendant’s prior strike conviction and his positive demeanor in court, and
ultimately imposed the lower term as a result of these factors. Although the trial court
expressly referenced only the serious nature of the offense when it denied the motion, we
presume the court actually considered, and based its decision on, all of the relevant
factors, including the factors discussed in defendant’s motion. (People v. Myers (1999)
69 Cal.App.4th 305, 310.)
       Defendant contends the trial court’s statement that “I am going to deny the
Romero motion, taking into consideration, the seriousness of having a weapon and for
our purposes, I must follow what the jury concluded and I will follow what the jury
concluded,” means that the court denied the motion simply because the jury found him
guilty. But the statement as to “the seriousness of having a weapon” was made following
the prosecution’s argument that weapon possession crimes in a prison context are
particularly serious crimes because they contribute to institutional violence. The court
had also heard extensive testimony at trial about the dangers of weapon possession in
prison and the dangers presented by defendant’s weapons, in particular. The nature and
circumstances of defendant’s current conviction were appropriate for the court to
consider when it denied the motion. (People v. Williams, supra, 17 Cal.4th 148 at
pp. 162-163.) And the court’s statement that it “must follow what the jury concluded”
came immediately after defendant’s argument that “there was no knife in that
typewriter,” and thus, in context, reads only as an acknowledgment by the court that it
could not credit defendant’s argument because of the jury’s findings.



2 The probation officer noted she was unable to provide details about defendant’s
personal background because defendant did not submit any information or participate in
an interview.

                                             5
       Nor did the fact that “no violence was involved in the current offense” require the
trial court to grant the motion. (See People v. Strong (2001) 87 Cal.App.4th 328, 344
[reversing an order granting a Romero motion based on the nonviolent nature of the
current offense because “the nonviolent or nonthreatening nature of the felony cannot
alone take the crime outside the spirit of the law”]; see also People v. Poslof (2005)
126 Cal.App.4th 92, 108 [even though the current crime, failing to register as a sex
offender, was nonviolent, denial of the Romero motion was not an abuse of discretion];
People v. Gaston (1999) 74 Cal.App.4th 310, 321 [although the current crime of car theft
was “not as serious as many felonies,” it was “far from trivial”].) As the trial court
stated, it was initially unsure about whether it would grant the motion, but after
considering the relevant facts, including those that were favorable to defendant,
ultimately concluded the seriousness of the offense required denial of the motion. There
is no indication the court considered impermissible factors or exercised its discretion in a
way that was irrational, arbitrary, or capricious. (Carmony, supra, 33 Cal.4th at p. 378.)
Accordingly, there was no abuse of discretion.




                                             6
                            DISPOSITION
The judgment is affirmed.



                                         \s\                ,
                                     BLEASE, Acting P. J.



We concur:



    \s\            ,
DUARTE, J.



    \s\            ,
HOCH, J.




                                 7